 

Exhibit 10.1

 

additional LetTER Agreement

 

VIA EMAIL

 

Star Equities, LLC

3363 NE 163rd St., Suite 705

North Miami Beach, FL 33160

 

Steven Wolberg

3363 NE 163rd St., Suite 705

North Miami Beach FL 33160

 

William Healy

16W281 83rd Street, Suite B 
Burr Ridge, IL 60527

 

Kenges Rakishev

c/o SAT & Company 
241 Mukanova Street 
Almaty Kazakhstan 050008

 

Vladimir Sadovskiy

3363 NE 163 Street, Suite 705

North Miami Beach, FL 33160

 

David Rozinov

210 Central Park South

23A

New York, NY 10019

 

Re:Letter Agreement, dated as of September 11, 2015, Regarding Equity Investment
for Funding of Net Element (the “Original Letter Agreement”)

 

This additional letter agreement is dated as of October 7, 2015. The undersigned
intend that (a) the terms of this additional letter agreement will supersede any
inconsistent terms and provisions of the Original Letter Agreement and (b) the
provisions of this additional letter agreement will be effective as of September
11, 2015, the same date as the “Effective Date” of the original letter
agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Original Letter Agreement.

 



   

 

 

The parties hereby agree as follows:

 

1.            The share certificates representing the Restricted Shares,
issuable by Net Element, Inc., a Delaware corporation ("NETE"), to the Investors
under the Original Letter Agreement, shall not be issued until either:

 

(a)             the stockholders of NETE shall have approved the issuance of
shares of Restricted Shares (the “Stockholders Approval”) within 120 days from
the date hereof; and

 

(b)             in the event that the Stockholders Approval is not obtained
within 120 days from the date hereof, either (at each Investor’s option) (i) the
Restricted Shares per share purchase price is deemed to be $0.20, in which case
the Investor shall have paid to NETE the difference between the previously paid
purchase price for such Investor’s portion of the Restricted Stock and the
purchase price for such Investor’s portion of the Restricted Stock calculated on
the basis of $0.20 per share price or (ii) the number of Restricted Shares
issuable to the applicable Investor shall be adjusted to reflect $0.20 per share
price.

 

2.            Subject to the terms set forth in Section 1 above, the Restricted
Shares allocated pursuant to the Original Letter Agreement to be purchased by
David Rozinov will be instead allocated to, and purchased by Star Equities, LLC.

 

3.            This additional letter agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto. This additional
letter agreement may not be amended or modified in any respect, except by the
written agreement of the parties hereto. No party hereto may, without the prior
written consent of the other party hereto, assign or otherwise transfer, in
whole or in part, any of its rights and obligations under this additional letter
agreement. Except as expressly provided for herein, nothing in this additional
letter agreement shall confer any rights upon any person that is not a party
hereto or the successor or permitted assignee of a party to this additional
letter agreement. This additional letter agreement shall be governed by, and
shall be construed, interpreted and enforced in accordance with the laws of the
State of Florida without regard to its choice of law provisions that would
require the application of the law of another jurisdiction. This additional
letter agreement may be executed and delivered (including by facsimile or
electronic mail transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts.

 

[Signatures are on next page.]

 

 2 

 

 

Please indicate your consent to the terms of this additional letter agreement by
signing and dating this letter agreement and returning it to the undersigned.

 



     NET ELEMENT, INC.                 By:            Name:  Oleg Firer
Title:    Chief Executive Officer  

 

AGREED AND ACCEPTED BY:

 

INVESTORS:

 

STAR EQUITIES, LLC

 



            By:                    Name:  Oleg Firer          
Title:    Managing Member                                           STEVEN
WOLBERG                                       WILLIAM HEALY                    
                  KENGES RAKISHEV                                       VLADIMIR
SADOVSKIY                                       DAVID ROZINOV        

 

 3 

 

 